
	
		II
		112th CONGRESS
		1st Session
		S. 918
		IN THE SENATE OF THE UNITED STATES
		
			May 9, 2011
			Mr. Baucus introduced
			 the following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To direct the Secretary of Transportation to carry out
		  programs and activities to improve highway safety.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Surface Transportation Safety Act
			 of 2011.
		2.Worker injury
			 prevention and free flow of vehicular trafficThe Secretary of Transportation shall modify
			 regulations issued pursuant to section 1402 of the Safe, Accountable, Flexible,
			 Efficient Transportation Equity Act: A Legacy for Users (23 U.S.C. 401 note;
			 119 Stat. 1227) to allow fire services personnel that are subject to the
			 regulations to wear apparel meeting the high visibility requirements set forth
			 in the Standard on Protective Ensembles for Structural Fire Fighting and
			 Proximity Fire Fighting (NFPA 1971–2007) in lieu of apparel meeting the
			 requirements set forth in ANSI/ISEA 107–2004.
		3.Positive protective
			 devicesNot later than 60 days
			 after the date of the enactment of this Act, the Secretary of Transportation
			 shall modify section 630.1108(a) of title 23, Code of Federal Regulations, to
			 ensure that—
			(1)at a minimum, positive protective measures
			 are used to separate workers on highway construction projects from motorized
			 traffic in all work zones conducted under traffic in areas that offer workers
			 no means of escape unless an engineering analysis determines otherwise;
			(2)temporary longitudinal traffic barriers are
			 used to protect workers on highway construction projects in stationary work
			 zones lasting 2 weeks or more if the project design speed is 45 miles per hour
			 or greater and the nature of the work requires workers to be within 1
			 lane-width from the edge of a live travel lane, unless—
				(A)an engineering analysis determines that
			 such conditions do not exist; or
				(B)(i)the project is located in a State with a
			 population density of 20 or fewer persons per square mile and outside of an
			 urbanized area; and
					(ii)the road’s annual average daily traffic
			 load is less than 100 vehicles per hour; and
					(3)positive protective devices that are
			 necessary for highway construction projects are paid for on a unit pay basis,
			 unless—
				(A)such payment method would create a conflict
			 with innovative contracting approaches, such as design-build or some
			 performance-based contracts for which the contractor is paid to assume a
			 certain risk allocation; and
				(B)payment is generally made on a lump sum
			 basis.
				4.Use of patented
			 or proprietary items to further state strategic highway safety
			 plansSection 112 of title 23,
			 United States Code, is amended by adding at the end the following:
			
				(h)Use of patented
				or proprietary items To further state strategic highway safety plans
					(1)In
				generalThe Secretary shall approve the use of Federal funds made
				available to carry out this chapter in the payment of patented or proprietary
				items if the State transportation department certifies, based on the documented
				analysis and professional judgment of qualified State transportation officials,
				that—
						(A)the patented or
				proprietary item will contribute to the accomplishment of 1 or more goals set
				forth in the State's strategic highway safety plan;
						(B)no equally
				suitable alternative item exists;
						(C)any specified
				patented or proprietary item will be clearly identified as a patented or
				proprietary item in bid documents; and
						(D)any patented or
				proprietary item specified pursuant to this certification will be available in
				sufficient quantity to complete any project identified in bid documents.
						(2)Clarification
				of authorityThe authority to utilize patented or proprietary
				items provided in paragraph (1) is in addition to authority to utilize such
				products under this section and under section 635.411 of title 23, Code of
				Federal Regulations, as in effect on March 2, 2009, which may not be revised by
				the Secretary to reduce authority to utilize patented or proprietary
				items.
					.
		5.Minimum level or
			 retroreflectivity for pavement markingsNot later than October 1, 2012, the
			 Secretary of Transportation shall revise the Manual on Uniform Traffic Control
			 Devices to include a standard for a minimum level of retroreflectivity that
			 shall be maintained for pavement markings and shall apply to all roads open to
			 public travel.
		6.Highway safety
			 improvement program
			(a)Highway signs
			 and pavement markingsSection 148(a)(3)(B)(xi) of title 23,
			 United States Code, is amended to read as follows:
				
					(xi)Installation,
				replacement, and upgrade of highway signs and pavement markings, including any
				upgrade of materials and the implementation of any assessment or management
				method designed to meet a State-established performance standard, Federal
				regulation, or requirement contained in the Manual on Uniform Traffic Control
				Devices relating to minimum levels of
				retroreflectivity.
					.
			(b)Maintaining
			 minimum levels of retroreflectivity
				(1)Eligible
			 projectsSection 148 of title 23, United States Code, is
			 amended—
					(A)in subsection
			 (a), by adding at the end the following:
						
							(7)Project To
				maintain minimum levels of retroreflectivityThe term
				project to maintain minimum levels of retroreflectivity means a
				project undertaken pursuant to provisions of the Manual on Uniform Traffic
				Control Devices requiring public agencies to use an assessment or management
				method that is designed to maintain highway sign or pavement marking
				retroreflectivity at or above prescribed minimum
				levels.
							;
				and
					(B)in subsection
			 (d)(1)—
						(i)in
			 subparagraph (A), by striking or at the end;
						(ii)by
			 redesignating subparagraph (B) as subparagraph (C); and
						(iii)by inserting
			 after subparagraph (A) the following:
							
								(B)any project to
				maintain minimum levels of retroreflectivity on any public road, regardless of
				whether such project is included in the State strategic highway safety plan;
				or
								.
						(2)Federal
			 shareSection 120(c)(1) of title 23, United States Code, is
			 amended by inserting maintaining minimum levels of retroreflectivity of
			 highway signs or pavement markings, after
			 signalization,.
				7.Roadway safety
			 improvement program for older drivers and pedestrians
			(a)In
			 generalThe Secretary of Transportation shall carry out a program
			 to improve traffic signs and pavement markings in all States (as such term is
			 defined in section 101 of title 23, United States Code) in a manner consistent
			 with the recommendations included in the October 2001 publication of the
			 Federal Highway Administration entitled Guidelines and Recommendations
			 to Accommodate Older Drivers and Pedestrians (FHWA–RD–01–103).
			(b)Apportionment
			 of fundsOn October 1 of each fiscal year, the Secretary shall
			 apportion sums authorized to be appropriated to carry out this section for such
			 fiscal year among the several States using the overall formula share for each
			 State for fiscal year 2009 for all funds subject to section 105 of title 23,
			 United States Code, including equity bonus funds, obtained after application of
			 such section 105 for such fiscal year.
			(c)Federal
			 shareThe Federal share of the cost of a project carried out
			 under this section shall be determined in accordance with section 120 of title
			 23, United States Code.
			(d)Authorization
			 of appropriationsThere is authorized to be appropriated out of
			 the Highway Trust Fund (other than the Mass Transit Account) $90,000,000 to
			 carry out this section for each of the fiscal years 2012 through 2016.
			(e)Applicability
			 of title 23Funds made available to carry out this section shall
			 be available for obligation in the same manner as if such funds were
			 apportioned under chapter 1 of title 23, United States Code.
			8.Rail-Highway
			 grade crossings
			(a)Transparency of
			 State survey and schedule of railway-Highway grade crossings
				(1)In
			 generalSection 130 of title 23, United States Code, is
			 amended—
					(A)in subsection
			 (d), by adding at the end the following: Each State shall make surveys
			 and schedules compiled under this subsection available to the public through
			 the Internet Web site of the State.;
					(B)in subsection
			 (e)(1), by striking the first sentence; and
					(C)in subsection
			 (f), by striking set aside each place it appears and inserting
			 made available.
					(2)Effective
			 dateThis subsection shall take effect on the date that is 180
			 days after the date of the enactment of this Act.
				(b)Authorization
			 of appropriationsThere is authorized to be appropriated out of
			 the Highway Trust Fund (other than the Mass Transit Account) to carry out
			 section 130 of title 23, United States Code, $220,000,000 for each of the
			 fiscal years 2012 through 2016.
			9.Review of safety
			 of rail-highway grade crossings
			(a)In
			 generalThe Secretary of
			 Transportation shall conduct a comprehensive review of the safety of all
			 highway-rail grade crossings in the United States.
			(b)MethodIn reviewing the safety of a highway-rail
			 grade crossing under subsection (a), the Secretary shall—
				(1)assess safety conditions, average daily
			 traffic, proximity to schools, past accidents, fatalities, and possible safety
			 improvements; and
				(2)determine the best methods for making
			 crossings safer, including closings, grade separations, installation of
			 protective devices, or other methods.
				(c)Priority
			 listThe Secretary shall use
			 the information collected under subsection (a) to compile, maintain, and submit
			 to Congress a list of the 10 highway-rail grade crossings in each State that
			 have the greatest need for safety improvements.
			(d)Inclusion in
			 rail-Highway grade crossing databaseThe Secretary shall include the information
			 collected under subsection (a) and the priority list compiled under subsection
			 (c) in the national database on the safety of highway-rail grade crossings
			 required under section 20168(a) of title 49, United States Code, as added by
			 section 10.
			(e)UpdateThe Secretary shall update the
			 comprehensive review under subsection (a) at least once every 4 years.
			(f)Availability of
			 informationThe Secretary
			 shall make priority lists and databases compiled under this section available
			 to the public through the Internet Web site of the Department of
			 Transportation.
			(g)Limitation on
			 use of data in judicial proceedingsNotwithstanding any other provision of law,
			 any report, review, survey, schedule, list, data, information, or document of
			 any kind compiled or collected pursuant to this section, including materials
			 for identifying, evaluating, or planning the safety enhancement of a potential
			 accident site or railway-highway crossing, shall not be—
				(1)subject to discovery or admitted into
			 evidence in a Federal or State court proceeding; or
				(2)considered for other purposes in any action
			 for damages arising from any occurrence at a location mentioned or addressed in
			 such report, review, survey, schedule, list, or data.
				10.Rail-Highway
			 grade crossing safety
			(a)Highway-Rail
			 grade crossing safetySubchapter II of chapter 201 of title 49,
			 United States Code, is amended by adding at the end the following:
				
					20168.Rail-Highway
				grade crossing safety information
						(a)Establishment
				of databaseThe Secretary of Transportation shall establish and
				maintain a national database of information on the safety of highway-rail grade
				crossings in the United States.
						(b)Accident and
				incident reports To be included in databaseThe database
				established under subsection (a) shall contain information from incident
				reports filed with the Federal Railroad Administration regarding accidents and
				other safety-related incidents that have occurred at highway-rail grade
				crossings.
						.
			(b)Clerical
			 amendmentThe chapter analysis for chapter 201 of title 49,
			 United States Code, is amended by adding at the end the following:
				
					
						20168. Rail-highway grade
				crossing safety
				information.
					
					.
			11.Rural State
			 initiative
			(a)In
			 general
				(1)AllocationThe
			 Secretary of Transportation shall address the problem of a significant portion
			 of traffic fatalities occurring on highways in rural areas by allocating, for
			 fiscal year 2012 and each subsequent fiscal year, $20,000,000 to each State
			 with a population density of less than 20 persons per square mile (based on the
			 most recent decennial census).
				(2)Use of
			 fundsAmounts allocated pursuant to paragraph (1) may be used by
			 States for projects, programs, and activities that—
					(A)are eligible for
			 funding under section 148(d) of title 23, United States Code; and
					(B)are not located
			 in an urbanized area (as defined in section 134(b)(6), title 23, United States
			 Code).
					(3)Equity bonus
			 programAllocations under this subsection shall not be
			 considered—
					(A)an
			 apportionment within the meaning of section 105 of title 23,
			 United States Code; or
					(B)a specific
			 program within the meaning of subsection (a)(2) of such section.
					(b)Federal
			 shareThe Federal share of the cost of a project carried out
			 under this section shall be determined in accordance with section 120 of title
			 23, United States Code.
			(c)Authorization
			 of appropriationsThere is authorized to be appropriated out of
			 the Highway Trust Fund (other than the Mass Transit Account) such sums as may
			 be necessary to carry out this section for each of the fiscal years 2012
			 through 2016.
			(d)Applicability
			 of title 23Except as provided under subsection (a)(3), amounts
			 made available to carry out this section shall be available for obligation in
			 the same manner as if such funds were apportioned under chapter 1 of title 23,
			 United States Code.
			
